Citation Nr: 0936256	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for lumbosacral strain. 

2.  Entitlement to an increased rating in excess of 20 
percent prior to February 1, 2006, and in excess of 10 
percent thereafter for degenerative spurs of the cervical 
spine. 

3.  Entitlement to an increased rating in excess of 10 
percent prior to July 18, 2008, and in excess of 20 percent 
thereafter for right shoulder tendonitis. 

4.  Entitlement to an increased rating in excess of 10 
percent for varicose veins of the right leg. 

5.  Entitlement to an increased rating in excess of 10 
percent for varicose veins of the left leg. 

6.  Entitlement to total disability based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
March 1990 and from May 1997 to December 1998. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

Degenerative spurs of the cervical spine were rated as 20 
percent disabling effective December 2000.  During the 
pendency of the appeal, in November 2005 after appropriate 
notification, the RO reduced the rating for the cervical 
spine disability to 10 percent, effective February 1, 2006.  

In January 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 

In June 2009, the RO granted an increased rating of 20 
percent for right shoulder tendonitis, effective July 18, 
2008.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by 
limitation of forward flexion of 75 degrees and combined 
motion of 215 degrees.  The Veteran experiences pain, 
stiffness, and has difficulty bending, stooping, and standing 
for prolonged periods.  The Veteran is able to perform normal 
activities of daily living and is limited during exertion 
while performing yard work and when driving an automobile for 
extended distances.  There are no muscle spasms, abnormal 
gait or posture, or decreased function on repetitive motion.  
X-rays showed no disc narrowing or degenerative changes.  

2.  The Veteran's cervical spine disability is manifested by 
forward flexion of 40 degrees and combined motion of 290 
degrees.  The Veteran experiences pain and stiffness.  There 
is no muscle spasm, abnormal posture, or additional 
limitation on repetition.  X-rays show minor osteoarthritic 
changes that an interpreter evaluated as normal.  

3.  The Veteran is right handed.  The Veteran's right 
shoulder tendonitis is manifested by limitation of forward 
elevation to above the shoulder level and limitation of 
abduction to the shoulder level.  There is no swelling or 
warmth, but there is mild tenderness to palpation of the 
subacromial region.  The Veteran uses a sling during pain 
flare-ups and has difficulty holding her arm up or reaching 
high.  X-rays showed no joint abnormalities.    

4.  The Veteran's bilateral varicose veins of the legs are 
manifested by visible veins in both thighs and the left ankle 
with a palpable vein on the posterior left thigh.  There are 
no ulcers, edema, stasis pigmentation, or eczema.  

5.  The Veteran has the following service connected 
disabilities: lumbosacral strain rated as 20 percent 
disabling; degenerative spurs of the cervical spine, rated as 
10 percent disabling; rotator cuff tendonitis of the right 
shoulder, rated in this decision as 20 percent disabling; and 
bilateral varicose veins of the legs, rated as 10 percent 
disabling for each extremity.

6.  The Veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for lumbosacral strain have not been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5237 (2008). 
 
2.  The criteria for an increased rating in excess of 10 
percent for degenerative spurs of the cervical spine have not 
been met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 
(2008). 

3.  The criteria for an increased rating of 20 percent, but 
not greater, for right shoulder tendonitis have been met for 
the entire period of time covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 
(2008). 

4.  The criteria for an increased rating in excess of 10 
percent for varicose veins of the right leg have not been met 
for the entire period of time covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.25, 4.26, 4.110, Diagnostic Code 7120 (2008). 

5.  The criteria for an increased rating in excess of 10 
percent for varicose veins of the left leg have not been met 
for the entire period of time covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.25, 4.26, 4.110, Diagnostic Code 7120 (2008). 

6.  The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For increased-compensation claims, the Court of Appeals for 
Veterans Claims (CAVC) determined that § 5103(a) as required, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.   
However, the Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated that portion of the lower court 
decision that required notification of alternate diagnostic 
codes or potential daily life evidence.  Vazquez-Flores v. 
Shinseki,  --- F.3d ----, 2009 WL 2835434 (Fed.Cir., Sep. 4, 
2009).

In correspondence in July 2003 and August 2003, the RO 
provided a notice that did not satisfy the requirements 
outlined in Vazquez-Flores.  The RO informed the Veteran of 
the types of evidence that would be considered and the 
respective responsibilities of the Veteran and VA to obtain 
that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of her 
disability on her employment and did not provide her with 
general notice concerning the rating criteria.  The notices 
did not address the requirements to substantiate a claim for 
total disability based on individual unemployability (TDIU).  
In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In a 
written statement to VA in July 2003, the Veteran reported 
the symptoms that she experienced and the effect they have on 
her employment.  The RO provided an additional notice 
including the criteria for TDIU in June 2004.  Further, an 
explanation of the applicable rating criteria was provided in 
a June 2005 statement of the case.  Although the post-
decision documents cannot substitute for adequate notice, the 
Board concludes that the Veteran had actual knowledge of the 
criteria with an opportunity to respond prior to 
readjudication of the claims in August 2005, November 2005, 
and June 2009 supplemental statements of the case.  
Accordingly, the notice errors did not affect the essential 
fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army medical laboratory 
specialist and practical nurse.  She contends that her 
service-connected disabilities are more severe than are 
contemplated by the current ratings.  She contends that her 
service-connected disabilities preclude all forms of 
substantially gainful employment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant a different rating.  Hart v. Mansfield, No. 05-2424, 
(U.S. Vet. App. Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbosacral Strain and 
Degenerative Spurs of the Cervical Spine

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies. 
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  
However, both the old and new criteria can be applied as of 
that date. See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 
U.S.C.A.
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008)

Prior to September 2003, lumbosacral strain warranted a 10 
percent rating if there was characteristic pain on motion.  A 
20 percent rating was warranted for muscle spasms on extreme 
forward bending and unilateral loss of spine motion in the 
standing position.  A 40 percent rating was warranted if 
symptoms were severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Also prior to September 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent rating if mild, 20 percent if moderate, and 40 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002). 

Prior to September 2003, limitation of motion of the cervical 
spine warranted a 10 percent rating if slight, a 20 percent 
rating if moderate, and a 30 percent rating if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (Diagnostic Code 5243) permits evaluation under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
results in the higher evaluation when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243.  As there is no diagnosis of intervertebral disc 
syndrome, or evidence of incapacitating episodes or 
neurological deficits, those criteria do not apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 45 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or contour.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees; or the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis.  A 
30 percent rating is warranted for forward flexion of the 
cervical spine of less than 15 degrees or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted when there is unfavorable ankylosis of the 
cervical spine or forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine.  This rating formula applies to 
lumbosacral strain, spondylolisthesis, sacroiliac injury and 
weakness, and spondylolisthesis and instability.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5237, 5242.  

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and 
rotation.  Normal ranges of motion for the cervical spine are 
45 degrees forward flexion and extension and lateral flexion, 
and 80 degrees rotation.  38 C.F.R. § 4.71a, Plate V (2008). 

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

In January 2001, the Social Security Administration (SSA) 
granted disability benefits for mental health disorders.  The 
medical and adjudicative records have been obtained and 
associated with the claims file.  The records included VA 
outpatient treatment from September 1999 to October 2000 that 
showed occasional treatment for back and neck pain.  

In April 2003, a VA examiner noted the Veteran's reports of 
chronic low back pain with occasional radiating pain to the 
legs. The pain increased late in the day or with prolonged 
sitting or standing.  The Veteran reported use of oral 
medication and a transcutaneous electric stimulation (TENS) 
unit.  The examiner noted that the Veteran was able to 
ambulate without pain but that there was tenderness of the 
lower paraspinal muscles and mild decreased pinprick 
sensation in the right foot.  Motor strength was normal and 
symmetrical.  X-rays of the lumbar spine showed mild 
increased lumbar lordosis with no degenerative changes.  The 
examiner diagnosed mechanical low back pain.   

The Veteran's claim for increased ratings was received in 
June 2003.  In correspondence in July 2003, the Veteran 
stated that her spinal and right shoulder injuries precluded 
performance of her duties as a nurse that included lifting, 
bending, stooping, and pushing as necessary for patient care.  
The Veteran noted that these activities exacerbated her pain 
and that she used a back brace and a TENS unit on a daily 
basis.  

In August 2003, a VA examiner noted that the Veteran injured 
her neck and lower back while loading a vehicle in service.  
The examiner noted the Veteran's reports of neck and lower 
back pain with flare-up pain on exertion.  The Veteran used a 
back brace but no other support device for mobility.  The 
Veteran had a normal gait and posture and walked for exercise 
but could not participate in sports or drive a vehicle 
prolonged distances.  She reported that she could not 
effectively perform the duties of her former employment as a 
practical nurse.  The Veteran obtained relief with rest, 
over-the-counter medication, and a TENS device. 

Examination of the lumbar spine was limited by a back brace 
which the Veteran declined to remove because she had lost her 
balance and fallen two days earlier.  The ranges of motion 
shown with the back brace were not accurate representations 
of her limitation of motion, as the examiner noted that the 
brace impeded her motion.  Examination of the cervical spine 
showed 45 degrees flexion and extension, 40 degrees right and 
50 degrees left rotation, and 35 degrees right and 40 degrees 
left lateral motion.  The combined range of motion of the 
cervical spine was 255 degrees.  An X-ray was normal with no 
evidence of destructive joint disease.  The examiner referred 
to a VA record in January 2000 in which an X-ray obtained in 
1999 was normal but that a computed tomography study also 
obtained in 1999 showed minor multi-level degenerative spurs.  
There were no neurological deficits, loss of muscle tone, or 
muscle spasms noted in either spinal region.  The examiner 
diagnosed cervical and lumbosacral strain. 

In June 2005, the same VA examiner noted the Veteran's 
reports of "hard to describe" pain in the back and neck 
with flare-ups lasting two days caused by activities or yard 
work.  The Veteran reported that her neck was stiff with pain 
radiating to the lower back and that she used a neck brace 
and limited walking during flare-ups because of unsteadiness.  
She obtained relief with over-the-counter medication and did 
not use a cane or crutches for mobility.  The examiner noted 
normal posture.

Examination of the lumbar spine without a brace showed 30 
degrees forward flexion, 25 degrees extension, 30 degrees 
bilateral lateral flexion, and 30 degrees bidirectional 
rotation.  The combined range of motion of the thoracolumbar 
spine was 175 degrees.  There was no further limitation on 
repetition.  An X-ray showed no disc narrowing or 
degenerative changes.  The interpreter noted that the study 
was normal.  

Examination of the cervical spine showed 40 degrees forward 
flexion limited by pain, 45 degrees extension, 80 degrees 
bidirectional rotation, and 45 degrees bilateral motion.  The 
combined range of motion of the cervical spine was 335 
degrees.  There was no further limitation on repetition.  An 
X-ray showed normal lordosis and disc spacing with very small 
osteophytes at the lower aspect of C4.  The interpreter 
evaluated the study as normal.  

In an August 2005 addendum, the VA examiner noted a review of 
the claims file.  The examiner noted that lumbar spine motion 
was not limited by pain and that there were no objective 
clinical or X-ray findings to explain the limitation.  The 
examiner concluded that motion was limited by poor patient 
effort.  There is no evidence of any on-going physical 
therapy.  

In July 2008, a VA physician noted that the claims file was 
not available for review.  However, in a January 2009 
addendum to the report, the physician noted a review of the 
claims file and that no changes to the report were warranted.  
The physician noted the Veteran's reports of stiffness and 
moderate to severe intermittent back pain without radiation.  
There were no incapacitating episodes or bowel or bladder 
dysfunction.  The Veteran reported being able to stand for 30 
to 60 minutes and used a brace and TENS unit.  The Veteran 
reported difficulty performing some chores, climbing stairs, 
and occasional problems with activities of daily living 
during periods of increased pain.  The physician noted no 
fixed deformities or weakness of the spine, but there was 
guarding on movement.  Range of motion of the lumbar spine 
was 75 degrees flexion with pain from 60 to 75 degrees, 20 
degrees extension with pain, and 30 degrees bidirectional 
lateral flexion and rotation without pain but with guarding 
throughout the range of motion.  The combined range of motion 
of the lumbar spine was 215 degrees.  Range of motion of the 
cervical spine was 40 degrees flexion, 45 degrees extension, 
45 degrees bidirectional lateral flexion, 75 degrees right 
rotation, and 40 degrees left rotation, all with clicking and 
pain throughout or limited by pain.  The combined range of 
motion of the cervical spine was 290 degrees.  There were no 
neurological sensory or motor deficits.  The physician noted 
"negative DeLuca" for the examination of both cervical and 
lumbar spine areas.  The physician noted that magnetic 
resonance images of the lumbar and cervical spine were normal 
and diagnosed lumbar and cervical strain.  

The Board concludes that a rating greater than 20 percent for 
lumbosacral strain is not warranted at any time during the 
period covered by this appeal under either the old or new 
regulations.  The Board notes that the Veteran declined 
measurements of lumbar spine motion in 2003 and exerted poor 
effort in 2005.  Nevertheless, when measured in 2005, forward 
flexion was 30 degrees and combined motion was 175 degrees.  
Under the old regulations, a rating of 20 percent is 
appropriate for moderate limitation of motion.  Given that 
the Veteran's limited flexion of 30 degrees was attributed by 
the VA examiner to poor effort, the Board finds no evidence 
demonstrating severe limitation of motion such that a rating 
higher than 20 percent could be granted.  There were no 
clinical findings of muscle spasms, positive Goldthwaite's 
sign, loss of lateral motion with arthritic changes, or 
narrowing or irregularity of joint spacing.  The Veteran was 
able to perform normal activities of daily living and was 
limited only during exertion while performing yard work and 
when driving an automobile for extended distances.  

Under the new regulations, the forward flexion noted in 2005 
is on the border between a rating of 20 and 40 percent.  
However, there is no ankylosis of the lumbar spine, and the 
combined range of motion is well within the 20 percent range.  
There were no muscle spasms or abnormal gait or posture.  
There was no decreased function on repetitive motion.  In 
view of the lack of cooperation in 2003, poor effort in 2005, 
and the absence of any abnormal X-ray findings to explain the 
limitation of motion, the Board concludes that the Veteran's 
degree of disability throughout the pendency of the appeal is 
best represented by the 20 percent and not by a higher 
rating.  Furthermore, in July 2008, forward flexion was to 75 
degrees with a combined range of motion of 215 degrees and 
with no muscle spasms and no additional loss of function 
under the DeLuca criteria.  A magnetic resonance image of the 
lumbar spine was normal.  The Board has considered the effect 
of flare-up pain and impairment of the Veteran's ability to 
perform chores and climbing stairs.  However, in view of the 
demonstrated range of motion and pathology, the Board 
concludes that a 20 percent rating best contemplates the 
level of lumbar spine disability.  Additional or higher 
ratings are not warranted because, despite the Veteran's 
complaints of radiating pain prior to the most recent 
examination in July 2008, there are no objective 
manifestations of neurological deficits, credible measurement 
of flexion of 30 degrees or less, or ankylosis of the lumbar 
spine.  

Turning next to the cervical spine, the Board concludes that 
a rating greater than 10 percent for degenerative spurs of 
the cervical spine is not warranted at any time prior to 
February 2006 and that the reduction of rating from 20 
percent to 10 percent, effective after notice and an 
opportunity to respond, was warranted for the remainder of 
the period of time covered by this appeal.  Forward flexion 
of the cervical spine was 45 degrees, 40 degrees, and 40 
degrees and combined motion was 255 degrees, 335 degrees, and 
290 degrees in 2003, 2005, and 2008 respectively.  There were 
no muscle spasms or abnormal posture on any occasion.  X-rays 
showed minor osteoarthritic changes on one occasion that the 
interpreter evaluated as normal.  There was no additional 
loss of function under the DeLuca criteria.  Under the old 
regulations, the limitation of motion was slight and within 
the 10 percent rating provided under the new regulations.  
Although the Veteran experiences some pain, relief is 
obtained with over-the-counter medication.  Activities are 
limited to avoidance of sports.  On numerous occasions, the 
Veteran stated that she was able to exercise.  A higher 
rating is also not warranted under the newer regulatory 
criteria because the range of motion of the cervical spine is 
greater than 30 degrees flexion and greater than 170 degrees 
combined range of motion and because the Veteran does not 
experience limitations in activities of daily living as a 
result of the cervical spine disability and can operate an 
automobile.   

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating for either the 
cervical or lumbar spine in this case.  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not presented any evidence 
that her particular service-connected lumbar and cervical 
spine disorders result in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
The Veteran is unable to perform her previous employment 
duties as a nurse but there is no evidence that she is unable 
to sustain gainful employment in an occupation with less 
demanding physical duties.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The weight of the credible evidence demonstrates that the 
Veteran's current lumbosacral strain and degenerative spurs 
of the cervical spine warrant ratings not greater than 20 
percent and 10 percent respectively at any time during the 
pendency of the claims.  As the preponderance of the evidence 
is against these claims, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Shoulder Tendonitis

The Veteran's right shoulder disability was rated as 10 
percent disabling prior to July 18, 2008, and has been rated 
as 20 percent disabling since July 18, 2008, under Diagnostic 
Code 5024, which pertains to tenosynovitis.  Tenosynovitis of 
the shoulder is rated based upon limitation of motion of 
affected parts or as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  Limitation of motion of the 
dominant arm at the shoulder warrants a 20 percent rating if 
motion is to the shoulder level, a 30 percent rating if to 
midway between the side and the shoulder, and a 40 percent 
rating if to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The normal range of motion of the 
shoulder is from zero degrees at the side to 180 degrees 
overhead in both forward elevation and abduction. 38 C.F.R. 
§ 4.71a, Plate I.   As there is no evidence of ankylosis, 
dislocation, malunion, or nonunion of the joint, criteria for 
those deficits do not apply.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5203. 

In a medical history questionnaire dated in August 1989, the 
Veteran reported that she was right-handed.  Thus, the Board 
will apply the diagnostic criteria pertaining to evaluating 
the dominant arm.  

The Veteran's claim for an increased rating was received in 
June 2003.  On VA examination in August 2003, the Veteran 
complained of pain, stiffness, warmth, and occasional 
swelling on exertion of her right shoulder.  The Veteran 
reported that performing the activities of daily living were 
mildly limited because of pain and fatigue.  The Veteran did 
not use a brace and obtained relief with rest, over-the-
counter medication, and the use of a TENS device.  Physical 
examination revealed no swelling, erythema, or warmth, but 
there was mild tenderness to palpation of the subacromial 
region.  Range of motion testing of the right shoulder 
revealed forward flexion to 110 degrees, limited by pain 
starting at 95 degrees, and limited to 98 degrees on 
repetition.  Abduction was to 95 degrees, limited by pain at 
90 degrees, and limited to 85 degrees on repetition.  Passive 
flexion was to 130 degrees, with pain limiting motion at 120 
degrees.  Passive abduction was to 88 degrees.  All motion 
was limited by pain.  An X-ray showed no fracture or joint 
disease.  

On examination in June 2005, the same VA examiner noted that 
the Veteran reported experiencing symptoms similar to those 
she had reported experiencing in 2003, along with relief with 
rest, medication, and TENS.  In addition, the Veteran 
reported using a sling during pain flare-ups and that she 
reported having difficulty holding her arm up or reaching 
high.  Physical examination revealed tenderness to palpation 
along the anterior joint line but no warmth or other abnormal 
appearance.  Range of motion testing revealed forward flexion 
to 110 degrees with pain at 100 degrees.  Passive motion was 
120 degrees.  Abduction was 50 degrees both actively and 
passively.  However, the examiner noted extreme guarding and 
resistance to passive motion.  No muscle spasms or reduction 
of motor strength were observed.  An X-ray showed no evidence 
of joint space narrowing or degenerative changes.  The 
interpreter evaluated the study as normal.  There is no 
evidence of any on-going physical therapy. 

In July 2008, a VA physician noted that the claims file was 
not available for review.  However, in a January 2009 
addendum to the July 2008 report of examination, the 
physician noted a review of the claims file and that no 
changes to the report were warranted.  The physician noted 
tenderness to palpation but no gross abnormality of the 
shoulder.  Forward flexion was to 120 degrees, and abduction 
was to 90 degrees, with pain.  Internal and external rotation 
were 90 and 45 degrees respectively, also with pain.  There 
was significant guarding and resistance on motion with no 
loss of strength or muscle atrophy.  The physician noted 
"negative DeLuca."  A magnetic resonance image showed 
supraspinatus tendinosis, no discrete or labral tears, a 
small ganglion at the anterior margins of the anterior 
glenoid labrum, and mild subacromion subdeltoid bursitis.  

Based upon the Veteran's statements regarding the severity of 
her right shoulder disability, and the data obtained at the 
various VA examinations, the Board concludes that a rating of 
20 percent, but not greater, for right shoulder tendonitis is 
warranted for the entire period of time covered by this 
appeal.  The rating criteria do not specify whether 
limitation of motion is rated in forward elevation or 
abduction.  Forward elevation was measured at 20 degrees 
above the shoulder level in 2003 and 2005.  Abduction was 
essentially at the shoulder level in 2003.   Although 
abduction was measured as 50 degrees in 2005, the Board 
places less weight on this measurement because the examiner 
noted extreme guarding and resistance.  Further, the dramatic 
difference from 2003 and the 2005 measurement of forward 
elevation was not consistent with little change in forward 
flexion and with the Veteran's pre-examination reports of 
mild limitation only on reaching high.  Moreover, there was 
no X-ray evidence of any joint abnormalities.  In addition, 
the most recent right shoulder examination showed a range of 
shoulder flexion and abduction to the shoulder level.  As 
there is some limitation of motion in abduction to at least 
the shoulder level, the Board concludes that the Veteran's 
disability is best represented by a minimum rating of 20 
percent.  A higher rating is not warranted because the 
limitation is not more severe and because the Veteran is able 
to perform most daily activities including operation of an 
automobile.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that her particular service-connected right shoulder 
disorder results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
The Veteran is unable to perform her previous employment 
duties as a nurse but there is no evidence that she is unable 
to sustain gainful employment in an occupation with less 
demanding physical duties.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The weight of the credible evidence demonstrates that the 
Veteran's current right shoulder tendonitis warrants a rating 
of 20 percent, but not greater, for the entire period of time 
covered by this appeal.  The "benefit of the doubt" has 
been considered in making this decision.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Varicose Veins

Varicose veins in more than one extremity are evaluated 
separately and the ratings are combined using the bilateral 
factor.  38 C.F.R. § 4.25, 4.26, 4.110, Diagnostic Code 7120.   
Under Diagnostic Code 7120, a 10 percent evaluation is 
warranted for intermittent edema of an extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation is assigned for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.

The Veteran did not receive clinical treatment for her 
varicose veins at any time during the pendency of the appeal.  
She did, however, undergo VA examination of her veins on 
three occasions, in August 2003, June 2005, and July 2008. 

On examination in August 2003, the Veteran reported that 
despite the use of support hose, her varicosities in both 
legs had become larger since first diagnosed in 1998.  She 
reported that the disorder affected her ability to stoop, 
bend, and stand for prolonged periods.  Physical examination 
revealed tortuous varicose veins on both thighs and the left 
knee.  There was no evidence of edema, stasis pigmentation, 
or eczema.  

In examination in June 2005, the Veteran reported that she 
could no longer wear support hose because of itching.  She 
stated that the swelling was not relieved by elevation or the 
use of compression hose.  However, the disorder did not 
preclude exercise or exertion but did cause a burning 
sensation when stooping or lifting.  Physical examination 
revealed visible veins in both thighs and the left ankle with 
a palpable vein on the posterior left thigh.  The examiner 
noted no ulcers, edema, stasis pigmentation, or eczema.  

On examination in July 2008, the examiner noted that the 
claims file was not available for review.  However, in a 
January 2009 addendum to the July 2008 report of examination, 
the physician noted that she had reviewed the claims file and 
that no changes to the report were warranted.  At the time of 
the July 2008 examination, the Veteran complained of aching 
of the legs that was worse with standing and walking and some 
edema at times which improved with elevation.  Physical 
examination revealed varicosities on the legs that were 
palpable but no edema, eczema, or ulcers.  The physician 
diagnosed bilateral lower extremity varicosities.  

The Board concludes that ratings greater than 10 percent for 
varicose veins in each extremity are not warranted at any 
time during the period of time covered by this appeal.  The 
Veteran reported fatigue, discomfort, and difficulty in 
stooping, bending, lifting, or standing for prolonged 
periods.  Additionally, no edema, stasis pigmentation, or 
eczema was noted on examination in 2003, 2005, or 2009.   
Although the Veteran reported experiencing "some edema at 
times" on examination in July 2008, she has not reported 
experiencing persistent edema, and evidence of such has not 
been observed at any time during the pendency of the appeal.  
There is no evidence of any medical intervention or treatment 
other than the early use of support hose.  In the most recent 
examination, the Veteran reported that the swelling was 
intermittent and improved with elevation.  A higher rating is 
not warranted because the Veteran reports relief with 
elevation of the lower extremities and because edema and 
other complications were not noted on the various VA 
examinations.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular service-connected bilateral 
varicose veins are a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
The disorders do impact the Veteran's ability to stand for 
prolonged periods of time which would interfere with the 
duties of her previous employment duties as a nurse, but 
there is no evidence that she is unable to sustain gainful 
employment in an occupation with less demanding physical 
duties.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The weight of the credible evidence demonstrates that the 
Veteran's current bilateral varicose veins warrant ratings no 
higher than the current 10 percent ratings.  As the 
preponderance of the evidence is against these claims, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total Disability based on Individual Unemployability

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For this purpose, the following will be considered 
as one disability: disabilities of both lower extremities, 
and disabilities arising from a common etiology or a single 
accident.  In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities:  
lumbosacral strain rated as 20 percent disabling; 
degenerative spurs of the cervical spine, rated as 10 percent 
disabling; rotator cuff tendonitis of the right shoulder, 
rated in this decision as 20 percent disabling; and bilateral 
varicose veins of the legs, rated as 10 percent disabling for 
each extremity.  The disabilities of the lumbar spine, 
cervical spine, and right shoulder arose from a single 
accident in service.  

As all the service-connected disabilities have been evaluated 
in this appeal, the Board refers to the examination reports 
and analysis above.  

The VA examination conducted in July 2008 was undertaken 
specifically to address the Veteran's capacity for 
employment.  At the time of that examination, the Veteran's 
disabilities were determined to be productive of pain that 
would limit her ability to perform certain physical 
activities associated with her training in nursing.  However, 
the physician determined that the Veteran would be a good 
candidate for vocational rehabilitation and that she would be 
trainable for other duties.  Because there were other jobs 
for which the Veteran was suitable and for which she could be 
trained, the physician concluded that the Veteran was not 
incapable of maintaining gainful employment. 

The Board concludes that total disability based on individual 
unemployability is not warranted on a schedular basis because 
the Veteran does not have a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  The combined rating of 
the three musculoskeletal disabilities is 40 percent.  
38 C.F.R. § 4.25, Table I.  However, when the remaining 
vascular disabilities are included, the combined rating is 60 
percent.  

The Board also concludes that referral for a TDIU rating on 
an extraschedular basis is not warranted, as the Veteran's 
disabilities do not present exceptional circumstances.  There 
is no evidence that she is unable to obtain substantially 
gainful employment.  The Board acknowledges that the Veteran 
has difficulty in lifting, stooping, and standing for 
prolonged periods that are required to perform duties in her 
former occupation as a nurse.  However, the Veteran is able 
to accomplish the activities of daily living, leave the home, 
and operate an automobile.  Service personnel records showed 
that the Veteran received training as a medical laboratory 
specialist.  In the most recent examination, a VA physician 
concluded that the Veteran was able to sustain gainful 
employment.  This opinion heavily weighs against a finding 
that she is unemployable as a result of her service-connected 
disabilities.

The weight of the credible evidence demonstrates that the 
Veteran's current service connected disabilities do not meet 
the statutory requirements for total disability based on 
individual unemployability.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)

						







ORDER

An increased rating in excess of 20 percent for lumbosacral 
strain is denied. 

An increased rating in excess of 10 percent for degenerative 
spurs of the cervical spine is denied. 

An increased rating of 20 percent but not greater for right 
shoulder tendonitis is granted, subject to the legal criteria 
governing the payment of monetary benefits.

An increased rating in excess of 10 percent for varicose 
veins of the right leg is denied. 

An increased rating in excess of 10 percent for varicose 
veins of the left leg is denied. 

Total disability based on individual unemployability is 
denied.  



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


